Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10870985. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are encompassed by the scope of claims 1-16 of patent 10870985.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al (4522531) in view of McDonald (2018/0195240).
Per claims 1, 7, Thomsen et al figure 1, shows a concrete slab load transfer and connection apparatus comprising: a first slab load transfer and, the first basket including: a first lower elongated member(27, left, bottom), a first upper elongated member(27, left top), a second lower elongated member(27, bottom right), and a second upper elongated member(27, top right); connection apparatus (figure 1) including: a first plurality of load transfer dowels(23);
Thomsen et al does not show a second basket, the second basket including: a third lower elongated member, a third upper elongated member, a fourth lower elongated member, and a fourth upper elongated member; a first connection member: a second connection member: a first basket linkage member connecting the first connection member to the first upper elongated member; a second basket linkage member connecting the first connection member to the third upper elongated member; a third basket linkage member connecting the second connection member to the second upper elongated member; and a fourth basket linkage member connecting the second connection member to the fourth upper elongated member, and a first basket supporting the first plurality of load transfer dowels, apparatus including: a second plurality of load transfer dowels; and a second basket supporting the second plurality of load transfer dowels.
McDonald (figures 2, 5) shows first and second baskets being connected by connectors (16, frame wire) and linkage member (socket 18).

Thomsen et al as modified further shows a second basket (the second basket having members corresponding to the members of the first basket), the second basket including: a third lower elongated member, a third upper elongated member, a fourth lower elongated member, and a fourth upper elongated member; a first connection member: a second connection member: a first basket linkage member connecting the first connection member to the first upper elongated member; a second basket linkage member connecting the first connection member to the third upper elongated member; a third basket linkage member connecting the second connection member to the second upper elongated member; and a fourth basket linkage member connecting the second connection member to the fourth upper elongated member, and a first basket supporting the first plurality of load transfer dowels, apparatus including: a second plurality of load transfer dowels; and a second basket supporting the second plurality of load transfer dowels.
Per claim 2, Thomsen et al as modified further shows all the claimed limitations except for the first connection member includes a first cylindrical rod having two opposing ends respectively connected to the first upper elongated member by the first basket linkage member and connected to the third upper elongated member by the second basket linkage member.
.
Claims 4-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al (4522531) in view of McDonald (2018/0195240) as applied to claim 3 above and further in view of Bechtel et al (5371991).
Thomsen et al as modified shows all the claimed limitations except for at least one of the first, the second, the third, and the fourth basket linkage members includes supporting arms.
	Bechtel et al shows at least one of the first, the second, the third, and the fourth basket linkage members includes supporting arms.
	It would have been obvious to one having ordinary skill in the art at the time of fling of the invention to modify Thomsen et al’s modified structures to show at least one of the first, the second, the third, and the fourth basket linkage members includes supporting arms in order to connect elongated members of adjacent basket as different heights.


Claims 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al (4522531) in view of McDonald (2018/0195240) as applied to claim 1 above and further in view of Boxall et al(2010/0242401).
Thomsen et al (figure 1) as modified further shows the first plurality of load transfer dowels are each partly positionable in a first concrete slab, the first plurality of 
	Boxall et al figure 4b discloses concrete slabs with dowels, and elongated members embedded therein.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Thomsen et al’s modified structures to show the baskets, members, and dowels embedded in multiple concrete slab since the apparatus at the joints of multiple concrete slabs would reinforce the joints of the slabs as taught by Boxall et al.
Claims 11-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al (4522531) in view of Boxall et al.
Thomsen et al shows a method of forming a section of a roadway or floor having a first and second concrete slab longitudinal adjacent to the first concrete slab, positioning a concrete slab load transfer and connection apparatus on a sub-grade at the location of the roadway or floor, the concrete slab load transfer and connection apparatus including a load transfer dowels (23), a basket supporting load transfer dowels, aa plurality of slab connection members forming part of connected to the 
Thomsen et al does not show second joints formed between third and first concrete slab.
Boxall discloses first, second, third, fourth concrete slabs forming first and second joints therebetween with the dowels, the connection members, the elongated members reinforcing the joints at the joints.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Thomsen et al’s structures to show first, second, third, fourth concrete slabs forming first and second joints therebetween with the dowels, the connection members, the elongated members reinforcing the joints at the joints as taught by Boxall in order to form reinforcing joints of multiple adjacent concrete slabs.
Thomsen et al as modified further shows second joints formed between third and first concrete slab.
Thomsen et al as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of forming a section of a roadway or floor with Thomsen et al’s modified structures.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not show the connection member including an elongated body and spaced apart first and second legs extending from opposite ends of the elongated body in combination with other claimed limitations; or the first connection member including an elongated body connecting he first upper elongated member to the third lower elongated member in combination with other claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different concrete load transfer and connection apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/22/2022